837 F.2d 1091
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Columbus J. SOUTHERLAND, Jr., and Glynda Kaye McDonald,Plaintiffs-Appellants,v.PICKENS COUNTY BANK, INC. and Ann Shattuck Laird,Defendants-Appellees.
No. 87-5614.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
Plaintiffs appeal the district court's order dismissing their diversity action brought under 28 U.S.C. Sec. 1332(a) for lack of in personam jurisdiction over defendants.  The appeal was referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiffs, citizens of Tennessee, brought the present action against defendants, citzens of Georgia, seeking relief for acts committed by defendants in Georgia.


3
Upon consideration, we affirm the district court's order dated March 9, 1987 for the reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.